DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“positional deviation preventing member” in claims 1, 5, 7-11 interpreted as a structure with a curved surface that comes into contact with the inclined surface of the body-side recess [0067] with shapes such as a spherical shape, ellipsoidal shape, or a rounded rectangular shape as specific examples of shapes with a curved surface to contact the inclined surface of the body-side recess [0067] or equivalents thereof. Note that for claims 2-4 and 6, the shape of the positional deviation preventing member is claimed or the claim depends from a claim in which the shape is defined with sufficient specificity to avoid invoking an interpretation under 35 USC 112(f).
“pin support member” in claims 8-9 interpreted as a structure with a horizontally extending upper surface to contact the pins (e.g. structure 100 Fig 2 or ring 230 Fig 11-12) [0046] or [0073-0074] or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21c” has been used to designate both the body-side recesses (in Fig 4-6, 8-9) and an unidentified portion of pin support member 230 in Fig 12. Examiner respectfully suggests applicant consider deleting “21c” from Fig 12. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0159211 of Du Bois et al., hereinafter Du Bois in view of US Patent Application Publication 2012/0263875 of Brenninger et al., hereinafter Brenninger.
Regarding claim 1, Du Bois teaches a stage (13 and 15 Fig 1) on which a substrate is mounted, comprising: a stage body having an upper surface on which the substrate is mounted (see wafer W mounted on upper surface of stage in Fig 1); a cover member configured to cover an outer edge portion of the upper surface of the stage body (10 Fig 1); and a positional deviation preventing member (19 Fig 1, note curved surface) provided between the upper surface of the stage body and a lower surface of the cover member and configured to roll or slide [0023], wherein a body-side recess configured to accommodate the positional deviation preventing member is formed on the upper surface of the stage body (recess 5 or 6 formed in upper surface of 15 Fig 1), and the body-side recess is formed in a bowl shape having an inclined surface extending along a radial direction of the stage body (recess 5 or 6 Fig 1 and 3). Du Bois fails to teach a cover-side recess configured to accommodate the positional deviation preventing member accommodated in the body-side recess is formed on the lower surface of the cover member because Du Bois teaches the positional deviation preventing member (19 Fig 1) is attached to the cover member. Addressing the same problem of thermal expansion of a ring in a processing chamber [0020], Brenninger 
Regarding claim 2-6, the combination remains as applied to claim 1 above. The positional deviation preventing member of the combination is the ball 8 (Fig 3 [0028-0030] of Brenninger). This structure has a curved surface that makes contact with the inclined surface and is configured to roll or slide along the surface ([0028-0030]) and is a spherical shape (Fig 3). Regarding the ellipsoidal or rounded rectangular shape, these represent a mere change of shape of the ball. 
Regarding claim 7, the combination remains as applied to claim 1 above. Both Du Bois (Fig 1) and Brenninger (Fig 1) teach a substrate processing apparatus containing a stage. Therefore the combination teaches a substrate processing apparatus containing the stage of claim 1.
Regarding claim 10, the combination remains as applied to claim 7. Du Bois teaches the apparatus comprises a processing container (150 Fig 1) in which the stage 
Regarding claim 11, the combination remains as applied to the analogous limitations of instant claim 1. The combination teaches the claimed structure and demonstrates it assembled (Fig 2 Du Bois and Fig 1 Brenninger). Therefore, the combination teaches and renders obvious assembling the structure by accomodating the positional deviation prevention member (ball 8 of Brenninger) in the recesses in the cover member and stage.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du Bois in view of Brenninger as applied to claim 7 above, and further in view of US Patent Application Publication 2002/0166509 of Asakura et al., hereinafter Asakura.
Regarding claim 8, the combination remains as applied to claims 1 and 7 above. Du Bois does not teach lift pins. Brenninger teaches lift pins (shown not numbered in Fig 1 as the pins protruding through stage 5) and a pin support member (shown not numbered Fig 1) but fails to teach this is attached to the cover member. In the same field of endeavor of substrate processing apparatuses ([0001-0002]) Asakura teaches the processing chamber includes lift pins (42 Fig 6) that are inserted through the substrate support though holes and support the substrate [0032] and include a support member (horizontal structure shown in Fig 6 as the structure from which pins 42 protrude) and the pin support member is attached to the cover member (74 Fig 6) (see Fig 6 and [0050]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination and Du Bois to include the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0122655 demonstrates sliding structures for a shadow ring (Fig 2B-6A). US 2006/0219178 teaches pin supporting structures with a support that allows for lateral movement of the pins (Fig 1-9B). US 2001/0047762 teaches a protrusion and recess for a sliding cover member (Fig 1-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARGARET D KLUNK/Examiner, Art Unit 1716      

/KEATH T CHEN/Primary Examiner, Art Unit 1716